Metcalf, J.
It is now well settled, that the parties to a contract of insurance may, by express stipulation, limit the time, within which an action must be brought thereon, to a shorter period than that prescribed by the general statute of limitations. As such a provision takes effect as a contract between the parties, it is equally binding whether the insurers are a stock company or a mutual insurance company, established by the laws of this commonwealth or of any other state. Cray v. Hartford Fire Ins. Co. 1 Blatchf. C. C. 280. Ketchum v. Protection Ins. Co. 1 Allen, (N. B.) 136. Wilson v. Ætna Ins. Co. 27 Verm. 99. Amesbury v. Bowditch Mutual Fire Ins. Co. 6 Gray, 596.
There is no such unreasonableness in the provisions of this policy as to require or authorize the court to relieve the plaintiff from his own express contract, in the absence of any evidence of bad faith or unreasonable delay on the part of the defendants. If the defendants had prevented this stipulation from being carried into effect, or had induced the plaintiff to believe that they did not intend to rely upon it, the case might be different. Grant v. Lexington Fire, Life & Marine Ins. Co. 5 Ind. 26. Ames v. New York Union Ins. Co. 4 Kernan, 264.

Judgment for the defendants.